Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE: A second office action as per interview of 4/05/2021 is being issued to correct errors in previous rejection to give Applicant a fair chance at response. Claims 6 and 7 were mis-numbered in the previous action. Claim 8 was incorrect.

Response to Arguments/Amendments

Claim 19 incorporating objected claim 20 into it is seen to place claim 19 in condition for allowance. Previous rejection of claim 19 is withdrawn.

 Double Patenting rejections are not addressed and the amendments are not seen to overcome previous double patenting rejections and they are maintained.

 Independent claims 1 and 9 have been amended to include the word “entire” in front of “fluid control valve” and arguments made that water pressure against one disc causing a biasing action does not constitute biasing the “entire” valve. Where the discs all act against one another any force felt on one disc is transferred to all the discs in the stack and as such it can be seen that the entire valve is being biased.

Applicant's arguments filed 9/25/2020 have been fully considered but they are not persuasive.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,281,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,15,16,17,10,18,11 and 10 of U.S. Patent No. 10,281,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 9-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,13,14,18,15,16,17 and 11 of U.S. Patent No. 10,281,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,281,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-5, 7 ,9-13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemp (US Patent Application 2014/0060686)

Regarding claim 1. 
Kemp disclose a fluid control valve (Figures 4, 5 and 6A) for a faucet, the fluid control valve (10) comprising:
a body (92); 
a stem (130) rotatably coupled to the body; 
a moveable disc (94)coupled to the stem, wherein the moveable disc is configured to rotate with the stem; and


Regarding claim 2. 
 The fluid control valve of claim 1, further comprising a seal disposed around the stem (Elastically deformable spacer (163) (paragraph [0079]) surrounds the stem and contacts body (92)), wherein the seal is configured to engage an inner portion of the body.

Regarding claim 4. 
The fluid control valve of claim 1, wherein the stem includes a protrusion, and wherein the moveable disc includes a receiving channel configured to receive the protrusion such that rotation of the stem results in corresponding rotation of the moveable disc.

    PNG
    media_image1.png
    780
    975
    media_image1.png
    Greyscale

Regarding claim 5. 
 The fluid control valve of claim 1, wherein the body includes one or more slots, and wherein the stationary disc includes one or more tabs configured to be received within the respective one or more slots such that the stationary disc is fixed relative to the body.

The tabs and slots as shown below are seen to hold the stationary disc in place and prevent it from moving.

    PNG
    media_image2.png
    416
    695
    media_image2.png
    Greyscale

Regarding claim 7. 
The fluid control valve of claim 1, wherein the body (92) does not include any external threads.
There is no evidence in figures or in disclosure that body (92) has any external threads.

Regarding claim 9. 
A fluid control valve for a faucet, comprising:
a body (92); 
a stem (130) rotatably coupled to the body,;
 a moveable disc (94) coupled to the stem, wherein the moveable disc is configured to rotate with the stem;
 a first stationary disc (96) coupled to the body below the moveable disc; and 

wherein the entire fluid control valve is configured to be biased (the inflow of fluid creates a force on the face, in non-aperture areas, where the force can be seen to be pushing or biasing the discs along the axial direction)) in an axial direction within a valve body by an incoming supply of fluid through the first stationary disc and the second stationary disc.

Regarding claim 10. 
The fluid control valve of claim 9, wherein the moveable disc includes a recess for receiving a supply of fluid therein, and wherein the moveable disc is configured to prevent the supply of fluid from flowing through the moveable disc to the body and the stem.

    PNG
    media_image3.png
    161
    217
    media_image3.png
    Greyscale


Regarding claim11. 


    PNG
    media_image4.png
    166
    236
    media_image4.png
    Greyscale



Regarding claim 12. 
The fluid control valve of claim 11, wherein the second stationary disc includes one or more apertures disposed therein, and wherein the one or more apertures of the first stationary disc are substantially aligned with the respective one or more apertures of the second stationary disc.
 As shown in Figures of claims 11 and 12 the apertures of the stationary and moveable discs are aligned at some point.

Regarding claim 13. 
The fluid control valve of claim 9, further comprising a seal disposed around the stem, (Elastically deformable spacer (163) (paragraph [0079]) surrounds the stem and contacts body (92)),  wherein the seal is configured to engage an inner portion of the body.

Regarding claim 15. 
The fluid control valve of claim 9, wherein the stem includes a protrusion, and wherein the moveable disc includes a receiving channel configured to receive the protrusion such that rotation of the stem results in corresponding rotation of the moveable disc.
Rejection follows that as for claim 4.

Regarding claim 16. 
The fluid control valve of claim 9, wherein the body includes one or more slots, and wherein each of the first and second stationary discs includes one or more tabs configured to be received within the respective one or more slots such that the first and second stationary discs are fixed relative to the body.

The tabs and slots as shown below are seen to hold the stationary disc in place and prevent it from moving.

    PNG
    media_image2.png
    416
    695
    media_image2.png
    Greyscale



Regarding claim 17. 
The fluid control valve of claim 9, wherein the body does not include any external threads.
Body Figures above and figure 5 shows no external threads.






Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Iqbal (US Patent 5,010,917)
Regarding claim 1,
Iqbal discloses (Figures 1-3) a fluid control valve (12) for a faucet, comprising:
 a body (20); 
a stem (52) rotatably coupled to the body, 
a moveable disc (45) coupled to the stem, wherein the moveable disc is configured to rotate with the stem; 
a stationary disc (37) coupled to the body below the moveable disc; wherein the entire fluid control valve is configured to be biased (As flow enters the pressure will act on the surface area of the disc. Where force is pressure applied to an area the incoming fluid will put an axial force that will bias the disc in an axial direction helping top hold it in place) in an axial direction against a retaining element within a valve body by an incoming supply of fluid through the at least one stationary disc, so as to retain the fluid control valve within the valve body along the axial direction.

Regarding claim 2. 
The fluid control valve of claim 1, further comprising a seal (67) disposed around the stem, wherein the seal is configured to engage an inner portion Bottom of closeout cap 65 seen as a part of the body when installed) of the body.

Regarding claim 3. 


Regarding claim 4.
The fluid control valve of claim 1, wherein the stem includes a protrusion, and wherein the moveable disc includes a receiving channel configured to receive the protrusion such that rotation of the stem results in corresponding rotation of the moveable disc.

    PNG
    media_image5.png
    726
    693
    media_image5.png
    Greyscale





Regarding claim 6. 


As shown below.

Regarding claim 7. 
The fluid control valve of claim 1, wherein the body does not include any external threads.
There are no threads visible on the exterior of the valve body.



    PNG
    media_image6.png
    717
    628
    media_image6.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US Patent Application 2014/0060686) in view of Iqbal (US Patent 5,010,917).
Regarding claims 3 and 14. 
Kemp discloses the fluid control valve of claim 1 and 9, 

Kemp does not disclose further comprising a seal disposed around an outer portion of the body, wherein the seal is configured to engage a valve body.
Iqbal teaches, as shown below, the seal limitation of being around a valve body and contacting an outer body.

    PNG
    media_image7.png
    821
    856
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where a leak path exists as between the central valve body sits inside an outer valve body in the Kemp valve to include a seal as taught by Iqbal to prevent leakage along that path.



Allowable Subject Matter
Claim 19 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753